                                                   Case 2:20-cv-00750-AB-JC Document 62 Filed 02/02/21 Page 1 of 8 Page ID #:518



                                               1 Dennis K. Ames, Esq., State Bar No. 81460
                                                 Marissa A. Warren, Esq., State Bar No. 249583
                                               2 Merna R. Abdelmalak, Esq., State Bar No. 324349
                                                 LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
                                               3 2677 North Main Street, Suite 901
                                                 Santa Ana, California 92705-6632
                                               4 Telephone (714) 558-7008 • Facsimile (714) 972-0379

                                               5 Attorneys for Defendant,
                                                 GARFIELD BEACH CVS, L.L.C., erroneously sued and served
                                               6 herein as CVS Pharmacy, Inc.

                                               7

                                               8                            UNITED STATES DISTRICT COURT
                                               9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10

                                              11   GARY GOLDSMITH,                        CASE NO.: 2:20-cv-00750-AB(JCx)
                                                                                          [Removal from Superior Court of California, Los Angeles,
                                              12               Plaintiff,                 Case No.: 19STCV44041]
                                              13         vs.                              District Judge Andre Birotte, Jr.
                                              14
                                                                                          Magistrate Judge Jacqueline Chooljian
                                                 CVS PHARMACY, INC.; DOES 1
                                              15
                                                 through 10,                              DISCOVERY MATTER

                                              16
                                                             Defendants.                  DEFENDANT GARFIELD BEACH CVS,
                                                                                          L.L.C.’S OPPOSITION TO PLAINTIFF’S
                                              17
                                                                                          MOTION TO COMPEL DISCOVERY

                                              18
                                                                                          Date:              February 23, 2021
                                                                                          Time:              9:30 a.m.
                                              19
                                                                                          Courtroom:         750
                                                                                          Magistrate:        Hon. Jacqueline Chooljian
                                              20                                          TRIAL: September 28, 2021
                                              21
                                                                                          ACTION FILED: December 9, 2019

                                              22
                                                   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                              23
                                                         Defendant, GARFIELD BEACH CVS, L.L.C., hereby opposes Plaintiff’s Motion
                                              24
                                                   to Compel Discovery.
                                              25
                                                   ///
                                              26
                                                   ///
                                              27
                                                   ///
                                              28
                                                   ///
                                                                                          -1-                     Case no.: 2:20-cv-00750-AB(JCx)
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION
                                                                         TO COMPEL DISCOVERY
                                                   Case 2:20-cv-00750-AB-JC Document 62 Filed 02/02/21 Page 2 of 8 Page ID #:519



                                               1                  MEMORANDUM OF POINTS AND AUTHORITIES
                                               2   I.    INTRODUCTION
                                               3         Defendant, GARFIELD BEACH CVS, L.L.C., (“hereinafter “CVS” or
                                               4   “Defendant”), submits this Opposition to Plaintiff, Gary Goldsmith, Notice of Motion to
                                               5   Compel CVS to produce documents. Plaintiff’s motion should be denied for, among other
                                               6   reasons, his failure to comply with the Local Rules and failure to consider CVS
                                               7   supplemental responses served on December 21, 2020.
                                               8         Plaintiff’s motion to compel concerns two alleged discovery “disputes” arising from
                                               9   RFP Set Three. Plaintiff requested photographs to identify certain CVS employees and
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   their personnel files including their employment dates, employment history, background,
                                              11   disciplinary records, customer complaints, employee performance reviews, and their
                                              12   qualifications. On December 3, 2020, Counsels for CVS and Plaintiff conducted a
                                              13   telephone conference where Counsels for CVS informed Plaintiff that they would provide
                                              14   supplemental responses and produce policies and procedures, and job descriptions once a
                                              15   stipulated protected order is entered. (See Declaration of Marissa War ren, “Warren
                                              16   Decl.”). Further, Counsel for CVS informed Plaintiff that they would stand on their
                                              17   objections regarding the photographs and the personnel files , but would consider a
                                              18   resolution that did not require it to produce documents which by definition would be
                                              19   protected by attorney work-product doctrine and which would be narrowly tailored to the
                                              20   individuals who may have interacted with Plaintiff. Id. On December 21, 2020, CVS
                                              21   supplemented its response to Plaintiff’s RFP, Set Three. Although CVS interposed valid
                                              22   objections, it nevertheless made clear that without waiving those objections, it would
                                              23   agree to produce photographs of its agents/employees as requested, if they were available.
                                              24   However, CVS did not supplement its response regarding the personnel files as it stood
                                              25   by its objections and Plaintiff never provided CVS with his position supported by any
                                              26   legal authority. Rather than fully discussing the issues and possibility of compromise with
                                              27   CVS and attempting to resolve his concerns without involving the Court, Plaintiff
                                              28   thereafter served via email his proposed stipulation regarding this discovery dispute,

                                                                                               -1-               Case no.: 2:20-cv-00750-AB(JCx)
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION
                                                                         TO COMPEL DISCOVERY
                                                   Case 2:20-cv-00750-AB-JC Document 62 Filed 02/02/21 Page 3 of 8 Page ID #:520



                                               1   without the required legal authority, exhibits or declaration. Then, without further
                                               2   communication and without providing the legal authority for his position, Plaintiff filed
                                               3   the notice of motion. Plaintiff and his counsel should be sanctioned for their intentional
                                               4   violation of the Local Rules and waste of judicial and party resources for bringing this
                                               5   frivolous Motion. CVS respectfully requests that the Court deny Plaintiff’s Motion and
                                               6   impose monetary sanctions against Plaintiff and his counsel.
                                               7   II.   ARGUMENT
                                               8         A. Plaintiff’s Motion Should Be Denied Because It Failed To Comply With The
                                               9             Requirements Of Local Rule 37.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10         Local Rule 37-1 requires that counsel for the parties confer in a good faith effort to
                                              11   eliminate the necessity for hearing the motion or to eliminate as many of the disputes as
                                              12   possible. Local Rule 37-1 further requires that the moving party serve a letter (1)
                                              13   identifying each issue and discovery request in dispute; (2) for each issue and discovery
                                              14   request in dispute, stating the moving party’s position and legal authority; and (3)
                                              15   specifying the relief sought. When a party fails to comply with these requirements, Courts
                                              16   routinely deny discovery motions without considering the merits. See, e.g., Gordium
                                              17   Innovations, LLC v. Zyxel Comm. Inc., 2013 WL 12153506, at *2 (C.D. Cal. Dec. 9, 2013)
                                              18   (denying motion to compel for moving party’s failure to identify each issue in dispute and
                                              19   legal authority in support of the issues); Kevin So v. Land Base, LLC, 2010 WL 11515456,
                                              20   at *2 (C.D. Cal. June 9, 2010) (a mere assertion that discovery responses are “obviously”
                                              21   insufficient does not comport with the letter or spirit of Local Rule 37–1 and failure to
                                              22   identify any specific discovery request or issue does not give the responding party enough
                                              23   information to prepare for or conduct a meaningful conference of counsel).
                                              24         None of Plaintiff’s emails satisfied this threshold requirement. This Court should
                                              25   deny Plaintiff’s motion to compel on that basis alone. Plaintiff’s counsel does not even
                                              26   contend in his notice that he complied with Local Rule 37-1. Plaintiff never served a meet-
                                              27   and-confer letter identifying the specific discovery in dispute, stating Plaintiff’s position
                                              28   and legal authority, specifying the relief sought, and meeting and conferring with CVS

                                                                                                -2-               Case no.: 2:20-cv-00750-AB(JCx)
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION
                                                                         TO COMPEL DISCOVERY
                                                   Case 2:20-cv-00750-AB-JC Document 62 Filed 02/02/21 Page 4 of 8 Page ID #:521



                                               1   counsel prior to or after Defendant agreed to supplement its responses . Warren Decl.
                                               2   Plaintiff’s counsel not only failed to confer with CVS counsel to eliminate or narrow the
                                               3   issues in the Motion, Plaintiff’s counsel also failed to provide a pre-Motion letter that
                                               4   identified what Plaintiff believed was missing from the production and the legal authority
                                               5   supporting Plaintiff’s position, as required under Local Rule 37.
                                               6         Plaintiff’s numerous demands in the emails, even if loosely construed as “positions”
                                               7   consistently failed to “provide any legal authority which [he] believes is dispositive of the
                                               8   dispute.” L.R. 37-1. CVS’ counsel informed Plaintiff’s counsel during a meet and confer
                                               9   telephone call, initiated at the request of CVS counsel, that they would inquire about the
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   possibility of producing photographs of certain CVS employees, if available. See Warren
                                              11   Decl. CVS then supplemented its responses and reiterated its position of producing such
                                              12   photographs. Copies of some of the requested photographs were recently obtained and
                                              13   appear to be responsive. However, instead of allowing Defendant time to further
                                              14   supplement its response and attempting to further meet and confer in good faith with CVS
                                              15   regarding the status of the photograph, or to provide legal authority for his position into
                                              16   the inquiry of the personnel files, Plaintiff sent an incomplete, noncompliance with Local
                                              17   Rules, draft of a Joint Stipulation. Plaintiff’s draft of the Joint Stipulation contained no
                                              18   and legal authority, declaration or exhibits to support his position. Plaintiff has failed to
                                              19   share or provide CVS with one legal citation supporting his belief that he is entitled to the
                                              20   personnel records of CVS employees who may or may not have interacted with him on
                                              21   the date in question. (See Dkt 61-1, 61-2). Following this, much to CVS’ surprise, Plaintiff
                                              22   filed the instant Motion without making any attempt to meet and confer to eliminate or
                                              23   reduce the issues. Plaintiff’s Motion could have been avoided altogether had Plaintiff’s
                                              24   counsel served a compliant Local Rule 37-1 letter and conducted a good faith meet and
                                              25   confer. Simply, Plaintiff failed to cite any authority supporting his demand that personnel
                                              26   files of CVS employees who were working on the date of the incident and may have
                                              27   interacted with Plaintiff on that date is relevant and discoverable and does not violate third
                                              28   party privacy rights of individuals who are not defendants in this litigation. Thus, the Court

                                                                                                -3-                Case no.: 2:20-cv-00750-AB(JCx)
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION
                                                                         TO COMPEL DISCOVERY
                                                   Case 2:20-cv-00750-AB-JC Document 62 Filed 02/02/21 Page 5 of 8 Page ID #:522



                                               1   should deny Plaintiff’s Motion in its entirety and require that Plaintiff abide by the Local
                                               2   Rules prior to filing a motion to the extent any issues remain.
                                               3         B. The Court Should Deny Plaintiff’s Request For Sanctions And Impose
                                               4             Monetary Sanctions Against Plaintiff And His Counsel
                                               5                1. Plaintiff Failed To Make A Good Faith Effort To Resolve The Dispute
                                               6                   And CVS’ Position Was Substantially Justified
                                               7         Rule 37(a)(5)(A) of the Federal Rules of Civil Procedure provides that the Court
                                               8   must not order payment of expenses if: (1) the motion was filed before the moving party
                                               9   made a good faith effort to resolve the dispute; (2) the opposing party’s position was
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   substantially justified; or (3) other circumstances make award of expenses unjust. See
                                              11   Darling v. Green, 2013 WL 12142946, at *2–3 (C.D. Cal. Mar. 15, 2013).
                                              12         Plaintiff argues that the CVS should pay to Plaintiff monetary sanctions for his time
                                              13   in bringing this Motion. However, it is Plaintiff’s failures to comply with the Local Rules
                                              14   that led to this frivolous Motion and a waste of judicial and party resources. For example,
                                              15   Plaintiff failed to comply with the straightforward Local Rule 37-1 letter and meet-and-
                                              16   confer requirements before filing this Motion. (See Warren Decl.) Plaintiff’s failure to
                                              17   comply with counsel’s request for a good faith meet and confer as required under the Local
                                              18   Rules was the cause of this unwarranted motion due to the fact that had Plaintiff met and
                                              19   conferred, he would have understood that CVS was in the process of locating photographs
                                              20   of certain CVS employees to produce and further supplement its responses. Had counsel
                                              21   met and conferred with CVS in good faith, CVS could have pointed out that they were
                                              22   still investigating the request in order to supplement its responses. Further, with respect
                                              23   to the personnel files of various CVS employees/agents, Plaintiff failed to cite to any legal
                                              24   authority that made private personnel records of third-parties to a litigation who were not
                                              25   specifically identified as having been a part of the encounter at issue in this action,
                                              26   discoverable. Indeed, CVS’ position was substantially justified, and Plaintiff should not
                                              27   be awarded monetary sanctions after failing to make a good faith effort to resolve the
                                              28   dispute. Therefore, Rule 37(a)(5)(A) precludes the award of fees in favor of Plaintiff.

                                                                                                -4-               Case no.: 2:20-cv-00750-AB(JCx)
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION
                                                                         TO COMPEL DISCOVERY
                                                   Case 2:20-cv-00750-AB-JC Document 62 Filed 02/02/21 Page 6 of 8 Page ID #:523



                                               1                2. The Court Should Impose Monetary Sanctions Against Plaintiff And
                                               2                      His Counsel For Failing To Comply With Local Rule 37-1, For
                                               3                      Bringing This Unnecessary Motion, And For Wasting Judicial And
                                               4                      Party Resources
                                               5         Rule 37 also provides that, where “the motion is denied,” the moving party or its
                                               6   counsel must pay the opposing party’s “reasonable expenses incurred in opposing the
                                               7   motion, including attorney’s fees,” except that no such payment may be ordered “if the
                                               8   motion was substantially justified or other circumstances make an award of expenses
                                               9   unjust.” Fed. R. Civ. P. 37(a)(5)(B). In addition, Local Rule 37- 4 provides that failure by
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   counsel to comply with or cooperate in the meet and confer procedures required by Local
                                              11   Rule 37 “may result in the imposition of sanctions.” A court may also impose sanctions
                                              12   under its inherent powers. See Fed. R. Civ. P. 37; Mendez v. Cnty. of San Bernardino, 540
                                              13   F.3d 1109, 1131 (9th Cir. 2008); Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589
                                              14   (9th Cir. 1983).
                                              15         Plaintiff failed to comply with Local Rule 37-1, without justification. Had
                                              16   Plaintiff’s counsel provided correspondence identifying the document requests still in
                                              17   dispute following Defendant’s supplemental responses, and the legal authority supporting
                                              18   his position, and requested the required telephonic conference with CVS counsel to meet
                                              19   and confer, Plaintiff’s Motion could have been avoided entirely. Instead, Plaintiff failed
                                              20   skipped multiple steps, and instead served CVS with an incomplete joint stipulation that
                                              21   did not include ANY legal authority, declaration or exhibits. See Warren Decl.
                                              22         Consequently, CVS was forced to oppose Plaintiff’s unnecessary Motion and has
                                              23   incurred attorneys’ fees and other costs related to this opposition. See Warren Decl.
                                              24   ///
                                              25   ///
                                              26   ///
                                              27   ///
                                              28   ///

                                                                                               -5-                Case no.: 2:20-cv-00750-AB(JCx)
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION
                                                                         TO COMPEL DISCOVERY
                                                   Case 2:20-cv-00750-AB-JC Document 62 Filed 02/02/21 Page 7 of 8 Page ID #:524



                                               1   III.   CONCLUSION
                                               2          Garfield Beach CVS L.L.C. respectfully requests that this Court deny Plaintiff’s
                                               3   Motion, and for this Court impose monetary sanctions in the amount of $1,170.
                                               4
                                                    Dated: February 2, 2021         LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
                                               5                                    AMES
                                               6                                    /s/ Marissa A. Warren
                                                                                    DENNIS K. AMES, ESQ.
                                               7                                    MARISSA A. WARREN, ESQ.
                                                                                    MERNA R. ABDELMALAK, ESQ.
                                               8                                    Attorneys for Defendant,
                                                                                    GARFIELD BEACH CVS, L.L.C.
                                               9
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10

                                              11

                                              12

                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                             -6-              Case no.: 2:20-cv-00750-AB(JCx)
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION
                                                                         TO COMPEL DISCOVERY
                                                   Case 2:20-cv-00750-AB-JC Document 62 Filed 02/02/21 Page 8 of 8 Page ID #:525


                                                                               CERTIFICATE OF SERVICE
                                               1
                                                   STATE OF CALIFORNIA                               ]
                                               2                                                     ] ss.
                                                   COUNTY OF ORANGE                                  ]
                                               3
                                                       I am employed in the County of Orange, State of California. I am over the age of
                                               4 18 and not a party to the within action; my business address is LA FOLLETTE,
                                                 JOHNSON, DeHAAS, FESLER & AMES, 2677 North Main Street, Suite 901, Santa Ana,
                                               5 California 92705-6632.

                                               6      On February 2, 2021, I served the foregoing document described as DEFENDANT
                                                 GARFIELD BEACH CVS, L.L.C.’S OPPOSITION TO PLAINTIFF’S MOTION
                                               7 TO COMPEL DISCOVERY to be electronically filed with the United States District
                                                 Court, Central District of California – Western Division by using the CM/ECF system.
                                               8

                                               9          I certify that the following parties or their counsel of record are registered as ECF
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                                   Filers and that they will be served by the CM/ECF system:
                                              10
                                                 Peter Borenstein, Esq.
                                              11 P.O. Box 885
                                                 Culver City, CA 90232
                                              12 Phone: (213) 362-8740
                                                 Fax: (877) 460-3681
                                              13 Email: peter@brnstn.org

                                              14   Attorneys for Plaintiff, GARY GOLDSMITH
                                              15
                                                        I declare under penalty of perjury under the laws of the State of California that the
                                              16   above is true and correct.
                                              17
                                                         Executed on February 2, 2021, at Santa Ana, California.
                                              18

                                              19                                             /s/Jenna Koval
                                                                                             JENNA KOVAL
                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                               -1-               Case no.: 2:20-cv-00750-AB(JCx)
                                                                                  CERTIFICATE OF SERVICE
